11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Christopher Michael Cobos,                   * From the 244th District
                                               Court of Ector County,
                                               Trial Court No. C-37,581.

Vs. No. 11-13-00368-CR                       * July 10, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.